McBjnnet, J.,
delivered the opinion of the court.
The authorities referred to fully establish, and correctly, as we think, that the rule is not applicable to a case like the present, where the point involved was the general character of the plaintiff.
The general character of a party, as justly remarked, cannot properly “be called a single fact? The attack, as well as the defense, in such case, must ordinarily *305involve various distinct facts and circnmstanees: making it absolutely proper and necessary to summon a number of witnesses. In such cases, the “party cast,” cannot claim, as a matter of right, to be discharged from the payment of all but two witnesses on the opposite side': On the contrary, he may be properly charged with the attendance of all the witnesses, whose testimony, in the opinion of the court, was material and neeessary in the particular case. The matter must, therefore, in a great degree be left to the discretion of the judge before whom the trial tabes place.
The agreement of the parties contained in the record, is not necessary to be noticed, as it can have no bearing on the question.
Judgment affirmed.